This case, originating as a claim under Workmens Compensation Law, is before us for review of an order of the Circuit Court reversing the order of the full Industrial Commission and affirming the award made by the Deputy Commissioner. The award was for loss resulting from hernia.
It could serve no useful purpose for us to indulge in the preparation and promulgation of any extended discussion of the facts in this case or of the law as it should be applied here. Our conclusion, after a full consideration of the record, is that the opinion and judgment in the case of General Properties Company, Inc. v. Greening 154 Fla. 814, 18 So.2d 908 and cases there cited in support of that opinion and judgment stated the controlling principles which must be applied in the present case and, upon authority of that opinion and judgment, the judgment of the lower court is reversed and the cause remanded with directions that the judgment of the full Commission be affirmed.
So ordered.
TERRELL, BROWN, THOMAS, ADAMS and SEBRING, JJ., concur.
CHAPMAN, C. J., dissents.